        Case 1:16-cv-03345-VEC-SN Document 267 Filed 05/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

JENNY RAMGOOLIE,                                              16-CV-3345 (VEC) (SN)

                 Plaintiff,
                                                              NOTICE OF MOTION
        -against-                                             FOR RECONSIDERATION

ANDY RAMGOOLIE,

                  Defendant.

----------------------------------------------------------X

        PLEASE TAKE NOTICE, that, upon the accompanying memorandum of law in

support of this motion for reconsideration, dated May 11, 2020, Howard A. Bender, Esq.

("Bender"), former counsel for Plaintiff, Jenny Ramgoolie, shall respectfully move before the

Honorable Sarah Netburn, Magistrate Judge for the United States District Court for the Southern

District Court of New York, at the U.S. Courthouse at 40 Foley Square, Courtroom 219, New

York, New York 10007, at a date and time to be determined by the Court, pursuant to Local

Civil Rule 6.3, for an order reconsidering the Court's April 27, 2020 order (the "Order") pursuant

to which it was determined that Bender's charging lien does not apply to proceeds that Plaintiff

may recover in a related action in Trinidad (the "Trinidad Action").

        Pursuant to the Order, the Court was under the impression that the Trinidad Action was

filed before Bender appeared in this action. In fact, Bender appeared in this action on August 4,

2017, which was prior to when the Trinidad Action was filed on December 7, 2017. As a result,

Bender seeks to have the Court reconsider and modify its Order so that proceeds obtained by

Plaintiff against Defendant, Andy Ramgoolie, in the Trinidad Action are subject to Bender's

charging lien.



                                                        1
       Case 1:16-cv-03345-VEC-SN Document 267 Filed 05/11/20 Page 2 of 2



       WHEREFORE, Plaintiff respectfully requests that the Court enter an Order granting

the relief requested, and for such other and further relief as the Court deems just and proper.


Dated: Rye Brook, New York
       May 11, 2020


                                                      HOWARD A. BENDER, ESQ.
                                                      800 Westchester Avenue, Suite 641-N
                                                      Rye Brook, New York 10573
                                                      Ph: 914.921.1998
                                                      Fax: 914.368.9705
                                                      hbender@benderesq.com




                                                 2
